PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
EGOM, Emmanuel, E
Application No. 15/530,196
Filed: 12 Dec 2016
For: Method of Treating Pulmonary Hypertension by Administration of Natriuretic Peptide Receptor C Signaling Pathway Activators
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.137(a), filed October 30, 2019, to revive the above-identified application.    
                  
The petition is GRANTED.
	
The application became abandoned for failure to reply in a timely manner to the Requirement for Restriction/Election mailed February 21, 2019, which set a shortened statutory period for reply of two (2) months.  No extension of times under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on April 22, 2019.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Response to Restriction/Election Requirement, (2) the petition fee of $1000.00; and (3) a proper statement of unintentional delay.  

The application file is being forwarded to the Technology Center Group Art Unit 1647 for processing.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.  

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions